Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “ a graph creator for creating a graph”, “a logging interface for measuring a frequency”, “a code path selector for selecting”, “a simulator for simulating”, and “a refactoring unit for automatically refactoring” in claims 15-20.
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, this claim recites the limitation “the functional dependencies” in line 3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be interpreted “[[the]] functional dependencies”.

Regarding claim 3, this claim recites “wherein determining the plurality of code paths executed by the software service…comprises” in lines 1-3. The “wherein determining…comprises” language denotes they are further limiting a previous “determining” step. However, it is unclear what previous “determining the plurality of code paths executed by the software service” is being further limited, as this limitation is not present in the claims. For examination purposes, the examiner will utilize the “or” condition and interpret the claim as further limiting the “measuring the corresponding frequency or count of usage” limitation, as this claim is present in claim 1, lines 4-5.

Regarding claims 8 and 10, these claims recite substantially the same limitations as claims 1 and 3, respectively, above and are rejected on the same basis.

Regarding claims 15 and 17, these claims recite substantially the same limitations as claims 1 and 3, respectively, above and are rejected on the same basis.

Regarding claims 2, 4-7, 9, 11-14, 16 and 18-20, these claims are rejected for failing to cure the deficiencies of their respective parent claims through dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Qian et al., “RAZOR: A Framework for Post-deployment Software Debloating”, in Proceeding of 28th USENIX Security Symposium, Santa Clara, CA, 14-16 Aug 2019 (Non-Patent Literature), hereinafter Qian, in view of Wikipedia, “Code Refactoring”, http://en.wikipedia.org/wiki/Code_refactoring, Internet Archive 26 Aug 2018 (Non-Patent Literature).

Regarding claim 1, Qian teaches A method of refactoring program code of a software service having a plurality of features (§1 at 1733, "As commodity software is designed to , the method comprising:
creating a graph of the functional dependencies between the plurality features (§3 at 1736, "To achieve this goal, RAZOR first runs the binary with the given test cases and uses Tracer to collect execution traces (§3.1). Then, it decodes the traces to construct the program's CFG, which contains only the executed instructions.");
measuring a frequency or count of usage for each of a plurality of code paths executed by the software service in a production environment (§3 at 1736, "To achieve this goal, RAZOR first runs the binary with the given test cases and uses Tracer to collect execution traces (3.1). Then, it decodes the traces to construct the program's CFG, which contains only the executed instructions."; The CFG inherently measures the code paths that have been executed one or more times.);
for each code path having a usage exceeding a given threshold, [[using the graph of functional dependencies to simulate whether errors would occur during execution of the code path if one or more selected features in the plurality of features were disabled]] (§3 at 1736; §1.3 at 1736, "During the execution it detects any dynamic code behavior, like both writable and executable memory region (e.g., just-in-time compilation [13]), or overlapped basic blocks (e.g., legitimate code reuse [26]), and switches to the instruction-level recording to avoid missing instructions. A conditional branch may get executed multiple times and finally covers one or 
[[for each feature whose disabling would not generate errors during execution of any such code path,]] automatically refactoring the program code of the software service to remove the program code implementing the feature (§1 at 1734, "Once all related-code is identified, we develop a binary-rewriting platform to remove unnecessary code and generate a debloated program.").
Qian does not specifically teach using the graph of functional dependencies to simulate whether errors would occur during execution of the code path if one or more selected features in the plurality of features were disabled; and for each feature whose disabling would not generate errors during execution of any such code path.
However, Wikipedia teaches using the graph of functional dependencies to simulate whether errors would occur during execution of the code path if one or more selected features in the plurality of features were disabled (pg. 2, "Automatic unit tests should be set up before refactoring to ensure routines still behave as expected...Refactoring is then an iterative cycle of making a small program transformation, testing it to ensure correctness, and making another small transformation. If at any point a test fails, the last small change is undone and repeated in a different way. Through many small steps the program moves from where it was to where you want it to be."); and 
for each feature whose disabling would not generate errors during execution of any such code path (pg. 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the Qian to include testing the code paths 

Regarding claim 2, the combination of Qian and Wikipedia teaches claim 1. Qian further teaches wherein creating the graph comprises recursively scanning program code of the software service for named feature flags to determine the dependencies between the features (§3 at 1736, "To achieve this goal, RAZOR first runs the binary with the given test cases and uses Tracer to collect execution traces (3.1). Then, it decodes the traces to construct the program's CFG, which contains only the executed instructions."; §3.1 at 1736, "During the execution it detects any dynamic code behavior, like both writable and executable memory region (e.g., just-in-time compilation [13]), or overlapped basic blocks (e.g., legitimate code reuse [26]), and switches to the instruction-level recording to avoid missing instructions. A conditional branch may get executed multiple times and finally covers one or both targets (i.e., the fall-through target and the jump target). For indirect jump/call instructions, we log all executed targets and count their frequencies.").

Regarding claim 3, the combination of Qian and Wikipedia teaches claim 1. Qian further teaches wherein determining the plurality of code paths executed by the software service, or measuring the corresponding frequency or count of usage, or both, comprises analyzing data logged by the software service during execution in the production environment (§3 at 1736, "To achieve this goal, RAZOR first runs the binary with the given test cases and uses Tracer to collect execution traces (3.1). Then, it decodes the traces to construct 

Regarding claim 4, the combination of Qian and Wikipedia teaches claim 1. Qian further teaches wherein the given threshold for usage comprises either a percentage or a temporal frequency of overall usage of code paths in the software service in the production environment (§3 at 1736, "To achieve this goal, RAZOR first runs the binary with the given test cases and uses Tracer to collect execution traces (3.1). Then, it decodes the traces to construct the program's CFG, which contains only the executed instructions."; §3.1 at 1736, "During the execution it detects any dynamic code behavior, like both writable and executable memory region (e.g., just-in-time compilation [13]), or overlapped basic blocks (e.g., legitimate code reuse [26]), and switches to the instruction-level recording to avoid missing instructions. A conditional branch may get executed multiple times and finally covers one or both targets (i.e., the fall-through target and the jump target). For indirect jump/call instructions, we log all executed targets and count their frequencies."; The CFG includes code that was executed sat least one time within the timeframe of the tracing.).

Regarding claim 5, the combination of Qian and Wikipedia teaches claim 1. Qian further teaches wherein the one or more selected features is selected either by automatically traversing the graph of the functional dependencies, or by receiving an input from a user, or both (§3 at 1736, "To achieve this goal, RAZOR first runs the binary with the given test cases and uses Tracer to collect execution traces (3.1). Then, it decodes the traces to construct the program's CFG, which contains only the executed instructions."; §3.1 at 1736, "During the execution it detects any dynamic code behavior, like both writable and executable memory region (e.g., just-in-time compilation [13]), or overlapped basic blocks (e.g., legitimate code reuse [26]), and switches to the instruction-level recording to avoid missing instructions. A conditional branch may get executed multiple times and finally covers one or both targets (i.e., the fall-through target and the jump target). For indirect jump/call instructions, we log all executed targets and count their frequencies."; The CFG is traversed and only includes those features that were executed. Therefore, the features selected for removal are those absent from the CFG.).

Regarding claim 6, the combination of Qian and Wikipedia teaches claim 1. Qian does not specifically teach, but Wikipedia further teaches further comprising automatically subjecting the refactored program code to one or more unit tests, integration tests, performance tests, or smoke tests to verify that removal of the program code implementing the feature will not result in execution errors (pg. 2, "Automatic unit tests should be set up before refactoring to ensure routines still behave as expected...Refactoring is then an iterative cycle of making a small program transformation, testing it to ensure correctness, and making another small transformation. If at any point a test fails, the last small change is undone and 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further utilize this teaching of Wikipedia for the same motivation provided in claim 1 above.

Regarding claims 8-13, these claims recite substantially the same limitations as claims 1-6, respectively, above and are rejected on the same basis.

Regarding claims 15-19, these claims recite substantially the same limitations as claims 1-3 and 5-6, respectively, above and are rejected on the same basis.

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Qian and Wikipedia as applied to claims 6, 13 and 15 above, and further in view of Modeel (US 2019/0235993).

Regarding claim 7, the combination of Qian and Wikipedia teaches claim 6. While the combination suggests redeploying the application (§5.5 at 1744), it does not specifically teach further comprising, when the verification is successful, automatically redeploying the refactored code into the production environment as the software service.
However, Modeel teaches further comprising, when the verification is successful, automatically redeploying the refactored code into the production environment as the software service ([0010], "Alternatively, if the other version of the microservice application 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Qian and Wikipedia to automatically deploy the application after test verification as taught by Modeel. The combination suggests redeploying the application after refactoring (Qian, §5.5 at 1744), and one of ordinary skill in the art would be motivated to automatically redeploy after the refactoring after passing the tests without error, in order to “help reduce downtime” (Modeel [0010]).

Regarding claims 14 and 20, these claims recite substantially the same limitations as claim 3 above and are rejected on the same basis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIM DUNCAN whose telephone number is (571)272-9899.  The examiner can normally be reached on M-F: 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY P DUNCAN/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194